department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure internal_revenue_service director exempt_organizations release number release date date legend state trust settlor of trust public charity public charity a b c d e sx contingent set-aside amount dear by letter dated june aside under sec_53 a -3 b of the foundation and similar excise_taxes regulations for the taxable_year ending june you requested approval of a contingent set- facts b to you of the code an organization in december of you came to an agreement to resolve the litigation the settlement agreement includes you are incorporated under the laws of the state of a and are a private_nonoperating_foundation described in sec_509 you were formed to promote awareness and knowledge regarding the american civil war you were funded from the residue of the trust estate of b upon the demise of its settlor c litigation arose between you and d exempt under sec_501 which contested the disposition of the residual assets of with d provisions governing the provision of funding to attempting to dissolve you or attempting to amend the agreement otherwise than as protocol which requires that d present to your board its program project and land acquisition priorities grant proposals which you receive from other public_charities must be forwarded to agree annually to review all grant proposals so prioritized and select from among them those that you will fund in an amount not less than your distributable income as defined in sec_4942and e of the code the agreement permits you to fund projects not prioritized by d if d fails to submit sufficient projects to be approved according to the terms of the agreement it specifically provides the agreement established a grant d for prioritization you and prohibiting d from d the successor_in_interest of e you for a declaratory_judgment that it d through a merger has filed suit against is entitled to receive all your e distributable income and you filed a counterclaim for breach of contract and for a declaratory_judgment requesting among other relief a ruling that you are no longer obligated to that you are no longer required to make your distributable income available to is in breach of contract because it disregarded the grant protocol in failing to prioritize funding requests from other charitable organizations which you had forwarded it directs your position in part in any manner including a finding be distributed as is that e to e d the court that has jurisdiction over the lawsuit and counterclaim has entered an order prohibiting you from making distributions until the lawsuit is resolved undistributed amount for the taxable_year ending june court order prevented you from distributing during the taxable_year ending date taxable_year in ending june an amount equal to the undistributed_income for the year in the event the lawsuit is not resolved before june a contingent set-aside for that you have requested a set-aside of you intend to request approval of the remaining which the dollar_figurex ii the amount to be set-aside shall be equal to that a private_foundation is involved in litigation seek and obtain a set-aside for the purpose described in section sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that if and may not distribute assets or income because of a court order private_foundation may except as provided in sec_53 a -2 e i or a -3 a portion of the private foundation’s distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed litigation encompasses more than one tax_year seek additional continent set-asides distributed by the last day of the tax_year following the tax_year in which the litigation is terminated appropriate tax_year shall be treated as described in sec_53 a - d amounts not distributed by the close of the c for the succeeding tax_year such amounts must actually be the private_foundation may in the event that the the a court order prevents you from making distributions while this litigation is pending these are precisely the circumstances described in section a -3 b set-aside is of the regulations accordingly we rule that the requested a contingent set-aside described in sec_53 a -3 b we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of the private_foundation as pledge or obligation to be paid at that section provides that a set-aside a future date or dates a a power_of_attorney on file in this office a copy of this pursuant to letter is being sent to the authorized representative does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter this ruling is directed only to the organization that requested it sec_6110 precedent of the code provides that it may not be used or cited as please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
